Appeal (1) from a judgment rendered by the Court of Special Sessions of the City of New York, Queens County, sentencing appellant, after he had been found guilty of assault in the third degree, to serve three months, execution of which sentence was suspended, and (2) from each and every intermediate order therein made, including an order denying a motion made pursuant to section 465 of the Code of Criminal Procedure to reopen the proceedings for the purpose of introducing additional evidence to set aside the verdict and to grant a new trial. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ.